Herbert, J.,
concurring in judgment. A writ of mandamus should not issue where the respondent does not have a clear legal duty to perform the act demanded. The duty in the instant case is, obviously, anything but clear.
Courts of Appeals, and this court, should not countenance the substitution of constitutional mandamus for declaratory judgment. The former is still an extraordinary remedy, the traditional uniqueness of which should not be eroded in the name of expediency.
' The judgment of the Court of Appeals should be affirmed, but upon the basis that mandamus is not an available remedy under the instant circumstances.
Celebrezze, J., concurs in the foregoing concurring opinion.